Allowable Subject Matter


	The following notice of allowance is in response to the claims and terminal disclaimer received on October 19, 2020.  

	Examiner’s statement of reasons for allowance for Claims 1-13 are stated below.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Regarding independent Claim 1; the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches: “customize the operation screen by determining the plurality of processing modes that are displayed on the operation screen, the customized operation screen including a first region in which processing modes based on the local use history information are displayed and a second region in which processing modes based on an entire system use history information are displayed, the entire system use history information indicating prior processing jobs performed in the image processing apparatus and other image processing apparatuses, and cause the display unit to display the customized operation screen” in combination with the other limitations of the independent claim.
The dependent claims are allowable due to its dependence to the independent claims. 

Regarding independent Claim 9; the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches: 
The dependent claims are allowable due to its dependence to the independent claims. 

Regarding Claim 13; the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches: “the customized operation screen including a first region in which processing modes based on the local use history information are displayed and a second region in which processing modes based on an entire system use history information are displayed, the entire system use history information indicating prior processing jobs performed in the image processing apparatus and other image processing apparatuses, and cause the display unit to display the customized operation screen; and an information management apparatus including: a communication interface configured to connect to the plurality of image processing apparatuses; a storage unit-configured to store use history information indicating prior processing jobs executed by each of the plurality of image processing apparatuses as the entire system use history information; and a second processor configured to store the use history information for each image processing apparatus in the storage unit when received by the communication interface and cause the communication interface to transmit the entire system use history information from the storage unit to each image processing apparatus’" in combination with the other limitation of the independent claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MING Y HON/Primary Examiner, Art Unit 2666